Order, Family Court, New York County (Fiordaliza A. Rodriguez, Ref.), entered on or about August 16, 2011, which denied respondent father’s motion to vacate an order of protection and an order suspending visitation, upon the father’s default, and to restore the proceeding to the trial calendar, unanimously affirmed, without costs.
Application by the father’s assigned counsel to be relieved as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed the record and agree with counsel that there are no nonfrivolous issues that could be raised on this appeal. Concur — Andrias, J.E, Saxe, Catterson, Renwick and Román, JJ.